United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3547
                                   ___________

David G. Nasser,                      *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Missouri.
                  1
Michael J. Astrue, Commissioner,      *
Social Security Administration,       *      [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: September 4, 2007
                                Filed: September 18, 2007
                                 ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       David G. Nasser appeals the district court’s2 order affirming the denial of
disability insurance benefits. In Nasser’s February 2003 application, he alleged
disability since September 2001 from pain in various areas of his body. After two

      1
       Michael J. Astrue has been appointed to serve as Commissioner of Social
Security, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c).
      2
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
hearings, an administrative law judge (ALJ) concluded that, inter alia, Nasser’s
chronic groin and testicular discomfort, history of hernia operations, recurring
inguinal hernia, lumbosacral disc disease, and history of foot surgery constituted
severe impairments, but not of listing-level severity; his allegations as to his
limitations were not credible; and because his residual functional capacity (RFC) to
perform a full range of sedentary work did not preclude the performance of his past
relevant work, he was not disabled. Having carefully reviewed the record, we affirm.
See Gonzales v. Barnhart, 465 F.3d 890, 894 (8th Cir. 2006) (standard of review).

       Because the ALJ gave multiple valid reasons for discounting Nasser’s
subjective complaints, we defer to the ALJ’s credibility determination. See Leckenby
v. Astrue, 487 F.3d 626, 632 (8th Cir. 2007) (this court defers to ALJ’s credibility
determination when it is supported by good reasons and substantial evidence).
Further, we find that ALJ’s RFC findings are consistent with the medical evidence and
with Nasser’s testimony about his chronic pain, past work, and current activities. See
Goff v. Barnhart, 421 F.3d 785, 790 (8th Cir. 2005) (disability claimant has burden
to establish RFC); Stormo v. Barnhart, 377 F.3d 801, 807 (8th Cir. 2004) (ALJ is
responsible for determining RFC, and in making determination should consider
medical records, observations of treating physicians and others, and claimant’s own
description of his limitations). Finally, we decline to consider the arguments Nasser
raises for the first time on appeal. See Flynn v. Chater, 107 F.3d 617, 620 (8th Cir.
1997) (argument first raised on appeal need not be considered unless manifest
injustice would otherwise result).

      Accordingly, we affirm.
                    _________________________________




                                         -2-